DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 12-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 2, the term “shaft reactors” is indefinite. The term is not described in a way for a  person of ordinary skill to determine which types of reactors would read on this claim. 
Claim 3 recites the limitation "the outer rows…and the inner walls" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "export steam produced" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the flow direction of the flue gas" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the superheating of steam" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the conduit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the conduit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the absolute amount of export steam" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pham et al. US 2012/0282145. 
Regarding claim 1, Pham et al. teaches a steam-hydrocarbon reforming process and apparatus (Abstract). The reference teaches reacting a reformate in reactor via a steam reforming step with reforming catalyst (Para [0021] (a)). The use of a prereformer is also taught, which processes a mixed feed of steam and hydrocarbon (Para [0010]). The reference further shows the prereformer 120 upstream of steam reforming plant 100 (See Fig. 1 and Paras [0063]). The stream reformer 100 has plural tubes 65 with a reforming catalyst (Para [0070]). The side of the tubes where the gas enters is considered as the first side and the side where the product gas leaves is considered as the second side. These two sides are opposite each other (See Fig. 1). Burners 55 are also taught as part of the steam reforming plant which heat the catalytic tubes (See Fig. 1 and Para [0074]). The reference further teaches a water-gas shift reactor 150 for CO conversion to CO2 (Para [0082]). A hydrogen purification unit 170 is also taught (Para [0082]). The steam-to-carbon ratio (S/C) is set between 1.8-2.8 (Para [0041]). The reference teaches that the prereformer converts hydrocarbons to synthesis gas (Para [0060]). This included higher hydrocarbons (Para [0059]). Methane will also be expected in the outlet of the prereformer since complete conversion would only occur in a theoretically ideal situation. The burners 55 are supplied with fuel 52 and oxidant gas 53. The fuel portion included natural gas (Para [0074]). This indicates that the fuel gas (natural gas) is part of the burner fuel gas in combination with the oxidant. This portion is considered as the trim gas. The reference also teaches preheating the combustion air which reduced the amount of fuel required to heat the reformer (Para [0008]). Combustion off gas is used to preheat the combustion air 51 going to the burner(Para [0109]). In a different embodiment Pham et al teaches that the fuel gas for the burner can also comprise by-product gas from a pressure swing step or waste fuel of another process (Para [0074]). This is considered to read on the claimed limitation of recycled combustible offgas stream. Prereformed gas is reformed in catalytic reformer tubes to make gas stream 70 (Para [0071]). The product gas 70 coming out the outlet end of the tubes is reformed via the catalyst in the reformer tubes. Thus, this is considered as the crude syngas of claimed step (f). This gas is cooled and passed to water-gas shift reactor 150 to convert CO to CO2 with the concurrent production of more hydrogen (Para [0082]). This would raise the hydrogen content. Hydrogen gas is purified by further processing in PSA 170  (Para [0082]). Combustion off gas is used to preheat the combustion air 51 going to the burner(Para [0109]). Preheating the combustion air by convection to 600°C is taught (Para [0008]). 
Regarding claims 3 and 4, the reformer tubes are arranged in rows between burners and there are is no heat recover in the tubes so gases flow in a straight pass(see Pham et al Fig. 1). 
Regarding claims 6 and 7, the PSA 170 is taught (Para [0082]). The CO2 removal apparatus is not required. 
Regarding claim 8, the reference teaches that the PSA 170 produces off gas 174 which can be used as fuel 52 in the reformer (Para [0082]). 
Regarding claim 10, a steam to carbon ratio of 2.2 is taught (Para [0093]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. US 2012/0282145.
Regarding claim 9, the reference of Pham teaches the crude syngas temperature range of 675-925°C (Para [0076]).
Overlapping ranges are considered prima facie case of obviousness (MPEP §2144.05 I). 
Regarding claim 11, the reference teaches using a supplemental natural gas fuel for combustion as trim fuel. However, the reference is silent on the ratio used. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. One skilled in the art would be motivated to adjust the content of the trim based on the heat requirement. 
Regarding claim 12, the reference teaches that the export steam generated can be adjusted based on demand and heat capture is controlled to improve efficiency when export steam is not needed. However, Pham et al. is silent on the ratio of export steam and hydrogen produced. 
At the time of filing, it would have been within the skill of a person of ordinary level of skill in the art to determine a suitable or optimal ratio of hydrogen to export steam. The amount of steam is directly related to heating efficiency and can thus be optimized without undue experimentation. 
Regarding claim 15, the Pham et al. reference does not teach the flow rate of the heated combustion air. 
At the time of filing it would have been within the skill of a person of ordinary level of skill in the art to determine a suitable or optimal flow rate for the heated combustion air. The heat air flow rate would directly determine the heat transfer between the exchanger and the combustion air. The flow rate of the heated combustion air is thus a result effective variable that can be optimized without undue experimentation. 




Claims 2, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. US 2012/0282145, in view of Wolf et al. US 2016/0068391. 
Regarding claim 2, the Pham et al. reference teaches two pre-reforming stages 120 and 130 before the main reforming (Para [0081]). These stages both comprise reforming catalysts. 
The difference between the invention of Pham et al. and that of claim 2 is that claim 2 requires shaft reactors as the reactors for plural prereformer stages. 
Wolf et al. teaches prereforming hydrocarbons for a steam reforming step (Abstract). The reference teaches that prereforming generally is operated in adiabatic shaft reactors, which have a typical inlet temperature in the vicinity of 500° C. Due to the endothermal conversion of the hydrocarbons, the temperature at the outlet of the pre-reforming reactor typically is lower by 25 to 40° C., in dependence on the amount of the higher hydrocarbons in the natural gas. The gas product leaving the pre-reforming stage, mostly is heated up further before being introduced into the main reformer (Para [0012]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use shaft reactors of Wolf as prereformers in the process of Pham. One would be motivated to do so because. One would be motivated to do so in an effort to achieve low-temperature prereforming (See Wolf et al. Para [0018]). 
Regarding claim 13, Pham et al teaches using flue gas to heat combustion air and then heating a boiler downstream. However, the reference does not teach if the boiler makes superheated steam. 
Wolf et al. teaches that flue gas from burners can be used in superheated steam generation (Para [0047]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use a heat exchanger to further recover heat from the flue gas and make superheated steam. One would be motivated to do so in an effort to recover waste heat. 
Regarding claim 16, the Wolf et al. reference teaches a bypass for the combustion air (Para [0027]).
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. US 2012/0282145, in view of Kelly et al. US 2017/0044013. 
Regarding claim 5, the Pham et al. reference recognizes that sulfur is still present and does not teach how sulfur components would be removed. 
Kelly et al. teaches steam methane reforming where the natural gas is desulfurized before reforming (Para [0044]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use a desulfurization step of Kelly to treat the natural gas feed of Pham. One would be motivated to do so in an effort to remove sulfur components. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. US 2012/0282145, in view of Crouch et al. US 2012/0114533.
Regarding claim 14, Pham et al. does not teach if the walls of the reformer are lined to insulate from the burner flue gas. 
Crouch et al. teaches a reformer tube apparatus with a heat recovery setup (Abstract and Para [0005]). The reformer is refractory lined with a refractory material including a ceramic fiber blanket (Para [0017]). This blanket is considered to read on mats. 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use insulating refractory materials to line the reformer of Pham et al. One would be motivated to do so in an effort to conserve heat. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. US 2012/0282145, in view of Polster et al. US 2012/0256132. 
Regarding claim 17, the Pham et al. reference does not teach reducing the temperature of the reformed gas product (syngas coming out of the reformer tubes) during low load operation and still maintaining the same amount of steam being produced as that in the full load operation.
Polster teaches steam reforming to make a syngas product (Abstract). The reference teaches that during low load operation maximum amount of steam can be generated as during full load operation by reducing the syngas temperature with a heat exchanger (Para [0023]). The reference also teaches that the steam/carbon ratio in low load operation is raised (Para [0033]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the low load operation technique of Polster of reducing crude syngas temperature and raising S/C ratio, in the process of Pham et al. One would be motivated to do so in an effort to still produce the same, higher, amount of export steam during partial load operation as that in the full load operation. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of copending Application No. 16/470720 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions require steam reforming in heated catalytic tubes. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             


/STEVEN J BOS/          Primary Examiner, Art Unit 1736